ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
The City Attorney and Assistant City Attorney for the City of Corpus Christi in their motion for rehearing and brief insist that the judgments in the three cases here involved can not be attacked by habeas corpus proceedings unless said judgments are void.
*331This point was only cursorily adverted to in our original opinion, and may be somewhat enlarged upon here. We are bound by the record before us. The judgments in Cause No. MO7224 recites:
“* * * Upon plea of guilty Not guilty entered by defendant personally in open court defendant’s-attorney-in-fact-pursuant to powsr-of-attorncy and after hearing the evidence and considering the same.
“And after a trial of defendant according to law by six legally qualified jurors and after having received from such jurors a verdict finding defendant not-guilty guilty and assessing against defendant a fine of $ .........., ............ ¡
“This Court finds defendant net-guilty guilty of the offense charged in the complaint.
“It is therefore ordered and adjudged by this Court as follows:
“That the State of Texas, for the use and benefit of the City of Corpus Christi, do have and recover of defendant the sum of $25.— the fine herein assessed, * * *”
The judgments in the other two cases are in exactly the same condition, showing no fine assessed by the jury, but in No. MO7225 the court authorizes a punishment of $15.00 fine, and in No. MO7226, no fine is assessed by the jury, but the court authorizes a punishment of $10.00 fine. Under our court system, where a case is tried before a jury, the punishment must be assessed by the jury, except in those rare instances mentioned in Art. 693 C. C. P. (1925), which provides that a verdict shall be general and: “* * * If the plea is not guilty, they — (the jury) — must find that the defendant is either ‘guilty’ or ‘not guilty’, and they shall assess the punishment in all cases where the same is not absolutely fixed by law to some particular penalty.” (Italics ours.) Illustrated in Gerard v. State, 91 Tex. Cr. R. 374, 238 S. W. 924.
The record before this court shows affirmatively by the recitals in the judgment that no punishment was assessed by the jury, but was fixed by the Corporation Court Judge. Such a judgment in this character of case is void.
The motion for rehearing is overruled.